          Case 1:21-cv-01021-MKV Document 3 Filed 04/07/21 Page 1 of 4

                                                                             USDC SDNY
                                                                             DOCUMENT
UNITED STATES DISTRICT COURT                                                 ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                                DOC #:
                                                                             DATE FILED: 4/7/2021
SHELTON BEAMON,

                             Plaintiff,                            1:21-cv-1021 (MKV)
                     -against-                         ORDER DIRECTING PAYMENT OF FEE
                                                             OR IFP APPLICATION
COMMISSIONER OF SOCIAL SECURITY,

                             Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       Plaintiff brings this action pro se. To proceed with a civil action in this Court, a plaintiff

must either pay $402.00 in fees – a $350.00 filing fee plus a $52.00 administrative fee – or, to

request authorization to proceed without prepayment of fees, submit a signed application to

proceed in forma pauperis (“IFP”). See 28 U.S.C. §§ 1914, 1915.

       Plaintiff submitted the complaint without the filing fees or an IFP application. Within

thirty days of the date of this order, Plaintiff must either pay the $402.00 in fees or submit the

attached IFP application. If Plaintiff submits the IFP application, it should be labeled with docket

number 21-CV-1021. If the Court grants the IFP application, Plaintiff will be permitted to

proceed without prepayment of fees. See 28 U.S.C. § 1915(a)(1).

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. No summons shall issue at this time. If Plaintiff complies with this order, the case

will be processed in accordance with the procedures of the Clerk’s Office. If Plaintiff fails to

comply with this order within the time allowed, the action will be dismissed.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an
          Case 1:21-cv-01021-MKV Document 3 Filed 04/07/21 Page 2 of 4




appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that appellant

demonstrates good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

 Dated:   April 7, 2021
          New York, New York

                                                        MARY  Y KAY
                                                                KAY VYSKOCIL
                                                                      VYS
                                                                        Y KOCIL
                                                        United States
                                                        United States Di
                                                                       istrict Judge
                                                                      District




                                               2
Case 1:21-cv-01021-MKV Document 3 Filed 04/07/21 Page 3 of 4




                                                        (      ) (   )
Case 1:21-cv-01021-MKV Document 3 Filed 04/07/21 Page 4 of 4
